The Support Magistrate correctly determined the basic child support obligation. A Support Magistrate is afforded “considerable discretion” in determining a parent’s income (Matter of Julianska v Majewski, 78 AD3d 1182, 1183 [2010]). Indeed, contrary to the father’s contention, the Support Magistrate did not base the child support calculation on the father’s regular income rate. Rather, the Support Magistrate determined the father’s overall 2010 income by adding the regular rate of pay through the end of August 2010 to the reduced salary rate for the period of September through December 2010. The determi*943nation was supported by the documentary evidence and the father’s testimony. The Support Magistrate also properly computed the basic child support obligation based on the father’s pro rata share of the total parental income for 2010 (see Family Ct Act § 413 [1] [c]). Rivera, J.E, Angiolillo, Leventhal and Cohen, JJ., concur.